Citation Nr: 1607213	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as a back condition), to include as secondary to service-connected peripheral vascular disease (PVD) of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge at the VA Central Office in March 2010.

The Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development in September 2010, June 2012, and December 2013.


FINDING OF FACT

Degenerative disc disease of the lumbar spine has not been shown to have onset in service, or to be manifested to a compensable degree within one year from separation, or to be otherwise related to service, or proximately due to or the result of a service-connected disease or injury.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The claim regarding service connection for erectile dysfunction is granted below and no further discussion as to the duty to provide notice or assistance is needed for that claim.

A letter in June 2006 satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's available service treatment records and post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examination in September 2010 with addendum in June 2012, a VA independent medical opinion in March 2013 and VA examination in April 2014.  On review these examinations and independent medical opinion are overall and in combination adequate in that they are based on review of the Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue decided here is available but missing from the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.


Applicable Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted in Allen v. Brown to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As 38 C.F.R. § 3.310 was amended, effective October 10, 2006 to comply with the holdings of the Court in Allen.  As this holding was during the pendency of this claim, the amendments to this section are not liberalizing.  Therefore, the former version of the regulation applies to the case; however, under either version the conclusion of this decision would be the same. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2104); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Id.


Evidence

The Veteran contends that he has a current low back disability due to an injury in service or proximately due to or the result of his service-connected PVD of the bilateral lower extremities.  Regarding the former, the Veteran submitted a statement in March 2010 in which he asserted that during service he was hit in the back during an explosion while in Vietnam.  Regarding the latter, he has stated that due to of the service-connected PVD disability, he experienced weakness in his legs requiring the use of a cane and resulting in altered an gait, and this caused him to fall post service in 2005 causing further injury to his back.  

Service treatment records show no indication of any back problems during service.  At the time of the Veteran's December 1969 examination at expiration of term of service, the Veteran reported that he had not had any back trouble of any kind.  On examination, the evaluation was normal for spine and other musculoskeletal system. 

Private medical records show that the Veteran received treatment in August 2005 for low back pain with radiation to his legs.  The report of a private MRI conducted in November 2005 revealed degenerative changes at L4-L5 and L5-S1. 

In a July 2007 private treatment record a treating physician, John Wing, M.D., noted that the Veteran was seen in consultation for evaluation of lower back pain with bilateral leg pain complaints the Veteran had since 1999.  An MRI scan of the lumbar spine showed degenerative disk disease at L4-5 and L5-S1; and mild peripheral stenosis.  After examination the report contains an impression of mild peripheral stenosis, and peripheral ulterior disease.

An August 2008 private treatment record contains an impression, in pertinent part, of lumbar spondylosis with radiculopathy.

In a November 2009 statement, the Veteran's private physician, Felix M. Kirven, M.D., stated that it was more probable than not that the Veteran's altered gait due to his PVD certainly would cause some back pain. 

In a March 2010 private treatment record, a private treating physician, John Wing, M.D., stated that the Veteran reported bilateral lower extremity pain with walking and standing.  His walking distance was limited to less than a couple of blocks.  On a scale of one to ten, pain level was a four.  After examination the report contains an impression of lumbar stenosis.
 
The Veteran testified at the March 2010 hearing before the undersigned that he was diagnosed with his PVD of his legs in 2005, that this caused weakness in his legs.  He further testified that due to the weakness in his legs he started using and cane, after which he had discomfort and pain in the lower back.  Due to the weakness his legs gave out on him and he fell in 2005, and the fall resulted in more damage to his back.  He further testified that he had ongoing back pain and his back sometimes felt weak and stiff. 

The report of September 2010 VA examination shows that the Veteran reported that he had vascular surgery on his left leg in 1999 and that as he recovered from the surgery, he noticed continued and increasing pain in his lower back.  The Veteran reported that on evaluation, a private physician diagnosed the condition as degenerative disc disease.  

On examination, X-ray examination revealed findings of four non-rib bearing lumbar type vertebral bodies; no significant spondylolisthesis; and a mild rightward curvature of the lumbar spine that was possibly positional.  The report noted that vertebral bodies and disc heights were relatively well-maintained.  The associated X-ray report concluded with an impression of four lumbar type vertebral bodies, otherwise unremarkable lumbar spine.  After examination the September 2010 VA examination report contains a diagnosis of degenerative disc disease by history.  

The examiner opined that the Veteran's current lumbar spine disorder was not caused by or a result of PVD.  As rationale, the examiner noted that there was no question that the Veteran had PVD to the extent that he underwent a bypass in 1999, but that it appeared that his PVD in the left extremity had improved.  The examiner opined that it was virtually impossible that the Veteran's PVD caused his lower back issues; and it was far more likely that the Veteran's employment either contributed to or was the cause of the Veteran's condition.  The examiner further opined that the PVD did not cause or contribute to the Veteran's back problem; and that the current x-ray examination failed to document definitively the previous diagnosis by the Veteran's private physician of degenerative disc disease. 

In a June 2012 addendum report, the VA examiner who conducted the September 2010 examination reaffirmed his prior opinion that the lower back condition was not caused or aggravated by the Veteran's "peripheral neuropathy." 

In March 2013, the AMC obtained an independent medical opinion, in which the reviewing physician opined that it is less likely than not that the Veteran's claimed degenerative disc disease of the lumbar spine is proximately due to or aggravated beyond its natural course by his service-connected PVD of the bilateral lower extremes.  

The reviewing physician stated that she based her opinion on the following rationale.  First, following a careful review of the current medical literature, there was no medically based scientific evidence to support the claimed nexus between degenerative disc disease and PVD/peripheral arterial disease.  In this regard the physician noted that PVD is a vascular abnormality having extra-coronary manifestation of atherosclerosis; whereas, conversely, degenerative disc disease is a form of osteoarthritis, which is defined as chronic disease in which degeneration and loss of articular cartilage occur together with new bone formation at the joint surfaces and margins leading to pain and deformity.

The reviewing physician further noted that "the circumstance of falling is less likely than not to cause osteoarthritis since a fall is sudden, unpredictable and transient.  Osteoarthritis is the result of long term wear and tear on the joint surfaces."  The physician concluded that there is no clinical or medically based scientific evidence to support the claim of a nexus between the Veteran's degenerative disc disease of the lumbar spine and his PVD.
 
The report of an April 2014 VA examination shows that the examiner reviewed the Veteran's claims file in VBMS and addressed two questions: (1) is veteran's lumbar disability initially manifested during military service or manifested as a result of any in service disease or event or injury?; and (2) is there any currently diagnosed lumbar disability, to include degenerative disc disease approximately due to or the result of, or chronically aggravated by the Veteran's altered gait which he reportedly developed as a result of his service-connected PVD?

The examiner opined "less likely as not" meaning that there is a less than 50 percent likelihood that the answer to either of the two questions is affirmative, in favor of the Veteran's claim for service connection for the claimed lumbar spine disability.

As rationale, the examiner stated that there was no documentation of any back problem in service or of any in service injury or event in service that caused a back problem.  The examiner noted that a back problem with pain was noted in September 1997 (28 years after separation from service in 1969), associated with lifting lots of mattresses and moving them around.  The examiner noted that private treatment records in June 1999 mentioned that the Veteran was found to have disk protrusion at L4, L5, L5, and S1. 

The examiner further concluded that the diagnosed lumbar disability, to include degenerative disc disease is less likely as not proximately due to or the result of, or chronically aggravated by, the service-connected PVD.  As rationale the examiner stated that PVD does not cause gait change, rather it is manifested as claudication (leg cramps after walking a distance and the cramps resolve after a few minutes of resting).  The examiner further noted that after the Veteran's bypass, the claudication improved due to improved vascular flow and there is no reason for a change in gait, and there is no gait problem documented.  Further, the disk/back condition is a mechanical problem of wear and tear due to lifting and bending; and no vessels problem is involved. 

Analysis
 
During the pendency of the appeal the Veteran has a diagnosis of a lumbar spine disorder including degenerative disc disease of the lumbar spine.  There is no evidence of any lumbar spine disorder or symptomatic problems during service or shown during examination at expiration of his term of service.  

Moreover, there is no evidence showing arthritis manifest to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309.  A lumbar spine disorder is not shown until at least three decades later in 1999.

With respect to the Veteran's lay statements that his degenerative disc disease of the lumbar spine is due to his service-connected PVD of the right and left lower extremities, the Veteran is competent to attest to symptoms of this condition.  However, the Board finds that the Veteran's lay testimony as to onset of the lumbar spine disorder and the PVD of the right and left lower extremities, and the associated etiological nexus theory, does not provide supportive evidence of probative value for his claim of service connection.
 
The clinical record evidence shows no continuity of lumbar spine symptoms after service associated with a lumbar spine disability; or any etiological correlation between degenerative disc disease of the lumbar spine and PVD of the right and left lower extremities symptoms, supportive of his claim. The first clinical evidence of any lumbar spine disability is not shown until many years after service.  Although there is some concurrent treatment for both conditions, none of the medical evidence or opinions shows an etiological relationship between the lumbar spine and PVD disorders.

In the November 2009 private medical record Dr. Kirven indicated an opinion that the Veteran had an altered gait due to his PVD, and that the altered gait would cause some back pain.  However, this does not constitute an opinion on the likelihood that an altered gait due to PVD caused a back disorder, as opposed to causing pain alone.  Pain alone is not a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the record does not document any significant gait problem, as also noted in the April 2014 VA examination report.  Overall, Dr. Kirven's statement, in so far as it intends to be an opinion on the etiology of any lumbar spine disorder, is on the whole inconsistent with the remainder of the medical record evidence.
  
The opinions of the VA examiners and VA independent medical opinion expert were overall that, for reasons as discussed above, the Veteran's current lumbar spine diagnosis is not likely caused by or a result of his active duty service; or proximately due to or the result of, including aggravation by, any service-connected disability to specifically include his PVD of the right and left lower extremities.  

These opinions are probative as they are consistent with the medical history recorded on file; and there are no other opinions on this matter that are consistent with the remainder of the medical evidence on file.  

On review of the evidence overall, the Board determines that while the Veteran believes that he has a lumbar spine disability with an etiology related to his military service to include as related to service-connected disability, he is not shown to be other than a lay person.  As a lay person, he has no competence to provide a medical opinion on this medically complex matter concerning the diagnosis and etiology of such condition. 

The preponderance of the evidence is against the claim for service connection for degenerative disc disease of the lumbar spine (claimed as a back condition); there is no doubt to be resolved; and service connection is not warranted for a lumbar spine disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


